FILED
                            NOT FOR PUBLICATION                              MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IVAN KILGORE,                                     No. 14-15711

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01822-WBS-
                                                  KJN
  v.

ARNO NAPPI, Senior Librarian; et al.,             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Ivan Kilgore, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of access

to the courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th

Cir. 2012). We affirm.

      The district court properly dismissed Kilgore’s action because Kilgore failed

to allege facts sufficient to show that he suffered an actual injury as a result of

defendants’ conduct. See Lewis v. Casey, 518 U.S. 343, 348-53 (1996) (access-to-

courts claim requires the plaintiff to show that the defendants’ conduct caused

actual injury to a non-frivolous legal claim); see also Silva v. DiVittorio, 658 F.3d

1090, 1101-04 (9th Cir. 2011) (discussing “affirmative assistance” and

“interference” access-to-courts claims).

      The district court did not abuse its discretion by denying leave to amend the

second amended complaint because further amendment would have been futile.

See Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.

2008) (setting forth standard of review and explaining that denial of leave to

amend is improper unless it is clear that the complaint could not be saved by

amendment); see also Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d

1049, 1072 (9th Cir. 2008) (a district court’s discretion to deny leave to amend is

particularly broad where plaintiff has previously amended).

      Appellees’ motion to take judicial notice, filed September 12, 2014, is

granted.


                                            2                                     14-15711
      Kilgore’s “Motion Requesting Order Directing Clerk of the District Court to

Produce Record of Proceedings,” filed December 31, 2014, is denied as

unnecessary.

      AFFIRMED.




                                        3                                  14-15711